       Case 6:20-cv-01030-AA     Document 22    Filed 12/10/20   Page 1 of 15




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION




GARY GROENEWEG,                                          Case No. 6:20-cv-01030-AA
                                                          OPINION AND ORDER
             Plaintiff,

      vs.

JELD-WEN, INC., a Delaware corporation

             Defendant.


AIKEN, District Judge:

      Plaintiff, Gary Groeneweg, brings this diversity action against defendant,

JELD-WEN, Inc. (“JELD-WEN”) for common law and statutory tort claims arising

out of injuries he sustained in an accident while unloading a shipment of defendant’s

windows. Now before the Court is defendant’s Motion to Dismiss pursuant to Fed. R.

Civ. P. 12(b)(6). Doc. 8.   For the reasons set forth below, defendant’s Motion is

GRANTED IN PART and DENIED IN PART.




Page 1 – OPINION AND ORDER
        Case 6:20-cv-01030-AA      Document 22     Filed 12/10/20    Page 2 of 15




                                   BACKGROUND

      Plaintiff, Gary Groeneweg is an employee of Crete Carrier Corporation

(“Crete”). In April 2018, Crete contracted with defendant, JELD-WEN, to deliver

bundles of windows from Bend, Oregon to Professional Builder’s Supply in North

Carolina. Plaintiff was assigned to this shipment.

      Before plaintiff arrived at defendant’s facility on April 29, 2018, defendant’s

employees loaded a trailer with the bundles of windows sat on their ends. There were

about 40 windows in each bundle. The employees secured each bundle using a single

securement strap. The next day, plaintiff picked up the trailer from defendant’s

facility to transport it to North Carolina. At no point did plaintiff enter the trailer or

alter the shipment.

      As part of the delivery process, defendant requires drivers to assist in

unloading shipments. While unloading the shipment at the receiving facility in North

Carolina, plaintiff tried to hold a bundle of windows upright while releasing the

securement strap. The bundle tilted and fell on him. Others came to his aid, but

when they tried to pull the windows off, the bundle fell on plaintiff once again.

Plaintiff suffered numerous injuries as a result of this incident.

      Plaintiff filed an initial complaint on May 1, 2020 and an amended complaint

on June 15, 2020 in Deschutes County Circuit Court for the State of Oregon. On June

26, 2020, defendant filed a Notice of Removal pursuant to 28 U.S.C. § 1441. This case

was properly removed to the District Court for the District of Oregon.




Page 2 – OPINION AND ORDER
        Case 6:20-cv-01030-AA      Document 22      Filed 12/10/20   Page 3 of 15




                                     STANDARDS

       Before this Court is the defendant’s Motion to Dismiss for failure to state a

claim. To survive a Motion to Dismiss under Fed. R. Civ. P. 12(b)(6), the complaint

must contain “a short plain statement of the claim showing that the pleader is

entitled to relief,” and “sufficient factual matter, accepted as true, to state a claim for

relief plausible on its face,” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal

quotations omitted). The complaint need only give “notice of the claim such that the

opposing party may defend himself or herself effectively.” Starr v. Baca, 652 F.3d

1202, 1212 (9th Cir. 2011).      But the complaint may not stand if it rests upon

“[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Iqbal, 556 U.S. at 678.

                                     DISCUSSION

       Plaintiff brings three claims based on common law negligence and negligence

per se, the Oregon Safe Employment Act, and Oregon Employer Liability Law.

Defendant now moves to dismiss all three claims pursuant to Fed. R. Civ. P. 12(b)(6).

The Court shall address each claim in turn.

I.     Common Law Negligence Claim

       Plaintiff first brings a common law negligence claim. Plaintiff alleges that

defendant acted negligently by creating a situation in which his injuries were

reasonably foreseeable.     Defendant essentially argues that the First Amended

Complaint (“FAC”) does not sufficiently allege that it owed a duty to plaintiff.




Page 3 – OPINION AND ORDER
        Case 6:20-cv-01030-AA      Document 22     Filed 12/10/20   Page 4 of 15




       In Oregon, for a successful common law negligence claim, a plaintiff need not

prove that the defendant owed him a duty unless the parties had a “special

relationship.” Fazzolari By & Through Fazzolari v. Portland Sch. Dist. No. 1J, 303

Or. 1, 17 (1987).   Rather, a defendant is negligent if “their conduct unreasonably

creat[ed] a foreseeable risk of harm to others.” JH Kelly, LLC v. Quality Plus Servs.,

Inc., 305 Or. App. 565, 572 (2020) (citing Slogowski v. Lyness, 324 Or. 436, 441

(1996)). In general, “everyone owes each other the duty to act reasonably in light of

foreseeable risks of harm.” Towe v. Sacagawea, Inc., 357 Or. 74, 86 (2015). So, as

long as there was no special relationship between the two parties, and the plaintiff

claims that the defendant created an unreasonable risk of foreseeable harm, then the

duty-breach analysis for a negligence claim is fulfilled. Id.

       Here, defendant argues that there was a special relationship between the two

parties because the company and Crete were parties to a contract. However, “an

arm's-length    contractual relationship between      parties    does   not    transform

that relationship into a ‘special’ one.” Abraham v. T. Henry Const., Inc., 230 Or. App.

564, 572, (2009). The test for whether the relationship between two contracting

parties is a “special relationship” is a “functional, rather than formal, inquiry.” Id. at

571.   A “special relationship” arises between a contractor and a subcontractor’s

employee when the employee is hired to perform work “which fall[s] within a special

expertise or knowledge.” Yowell v. Gen. Tire & Rubber Co., 260 Or. 319, 325 (1971).

Thus, a defendant should not be held liable when

       (1) a risk is obvious and “inextricably intertwined with [the plaintiff's
       employer's] performance of a specialized task”; (2) the defendant lacks



Page 4 – OPINION AND ORDER
       Case 6:20-cv-01030-AA      Document 22    Filed 12/10/20   Page 5 of 15




      expertise regarding and control over the specialized task and,
      consequently, the risk; and (3) the defendant hired the plaintiff's
      employer because of its expertise in that work.

Spain v. Jones, 257 Or. App. 777, 787–88 (2013). If all the requirements listed above

are fulfilled, the contractor owes the subcontractor’s employee no duty to discover or

warn of any unknown dangerous conditions surrounding the specialized work; that

duty is held by the employee’s direct employer. Id.; see also George v. Myers, 169 Or.

App. 472 (2000) (Defendant hired plaintiff for his expertise in framing, and when

plaintiff fell from the frame, the court reasoned that because plaintiff was an expert

in the field surrounding the injury causing event, the two parties were in a special

relationship).

      All of the above mentioned are not satisfied here. Rather, as alleged, defendant

maintained control over the specialized task, namely the loading and unloading

process. Plaintiff did not help load or secure the bundles, nor did he interfere with

them in any way before trying to unload them.          Defendant’s employees alone

performed the loading process. Defendant had both control over the securement

method and could foresee how the unloading process would occur. Plaintiff also

alleges that defendant had “control, or the right of control, of how [Crete’s] drivers

were to aid in the delivery of its doors and windows.” FAC ¶ 6. Because the harm

plaintiff sustained allegedly resulted from the placement and weight of the bundles

that defendant’s employees had loaded and secured, defendant had both control over

the risk and the risk fell within its expertise. Accordingly, plaintiff and defendant

were not in a special relationship. Therefore, plaintiff need not allege that defendant




Page 5 – OPINION AND ORDER
        Case 6:20-cv-01030-AA     Document 22    Filed 12/10/20     Page 6 of 15




owed him a duty for his common law negligence claim to survive defendant’s Motion

to Dismiss.

      Even where there was no special relationship between the parties, plaintiff

must adequately allege foreseeability to fulfill the duty-breach analysis of his

negligence claim. Defendant argues that plaintiff’s allegations about foreseeability

are conclusory. However, plaintiff asserts that defendant should have foreseen the

risk when its employees secured the bundles in a manner that could lead to the

shipment falling. Because defendant crafted and secured the bundles, it was in the

best position to know how they would be unsecured and the resulting harm if those

bundles fell. Meaning, defendant could have foreseen the risk of harm if the bundles

were improperly placed and secured. At this stage of the case, the Court finds that

plaintiff has sufficiently alleged that the harm was foreseeable.

II.   Oregon Safe Employment Act and Negligence Per Se Claims

      Plaintiff alleges that defendant was negligent per se because it violated the

Oregon Safe Employment Act (“OSEA”). Separately, he claims he is entitled to relief

under the OSEA and the Oregon Administrative Rules (“OAR”). The particulars of

plaintiff’s negligence per se and OSEA claims are functionally identical, so analysis

of both will be addressed in this section.

      The OSEA, Or. Rev. Stat. §§ 654.001-654.295 and 654.750-654.780, requires

employers and owners to maintain a safe work environment. The Act has three

purposes: (1) ensuring safe and healthful working conditions, (2) preserving human

resources, and (3) reducing the burden caused by occupational injury and disease. Or.




Page 6 – OPINION AND ORDER
       Case 6:20-cv-01030-AA        Document 22   Filed 12/10/20   Page 7 of 15




Rev. Stat. § 654.003. The Act applies to direct employers as well as, in some cases,

owners of workplaces. Flores v. Metro Mach. Rigging Inc., 99 Or. App. 636, 641

(1989); Moe v. Beck, 311 Or. 499, 503-505 (1991).

      Defendant argues that plaintiff was not a member of a class protected by the

OSEA because he was not defendant’s direct employee. Defendant also argues that

plaintiff’s allegation that defendant was the owner of the trailer is conclusory.

Although plaintiff was only an indirect employee of defendant, the Court finds that

plaintiff sufficiently alleges that defendant was the owner of the trailer and thus he

is a member of the class protected by the statute.

A.    Or. Rev. Stat. §§ 654.105, 654.020(1), and 654.022

      Under the OSEA, an “owner” is “every person having ownership, control or

custody of any place of employment or of the construction, repair or maintenance of

any place of employment.” Or. Rev. Stat. § 654.005(6). The owner of a premise is

liable “if the regulation whose violation underlies the OSEA claim is one that either

explicitly, or by nature, imposes obligations on owners of premises.” Brown v. Boise-

Cascade Corp., 150 Or. App. 391, 408 (1997). Along with claims under the OSEA,

negligence per se claims are supported if the owner of a place of employment violated

an applicable statute even if they had no direct involvement or control of the injury

producing activity. Id. at 407; see also Cain v. Bovis Lend Lease, Inc., 817 F. Supp. 2d

1251, 1271 (D. Or. 2011) (though a hospital was not the direct employer of the

defendant, the OSEA regulations concerning “owners” applied when the plaintiff was

injured on the defendant’s roof).




Page 7 – OPINION AND ORDER
       Case 6:20-cv-01030-AA      Document 22    Filed 12/10/20   Page 8 of 15




      At this stage, plaintiff sufficiently alleges that defendant was the owner of the

trailer. The complaint refers to defendant as the owner of the trailer, and alleges

that defendant controlled, had custody of, and constructed the trailer.          Plaintiff

claims that defendant (1) was the only party to manipulate the contents of the trailer

before the plaintiff’s injury; (2) controlled how the shipment inside the trailer was

organized and secured, (3) had custody of the trailer during the time it was at their

facility before the plaintiff picked it up to travel; and (4) constructed the way the

shipment was placed and secured inside the trailer. Thus, the facts supporting the

assertion that defendant was the owner of the trailer are not threadbare conclusions.

      Because plaintiff alleges that defendant was the owner of the trailer, his claims

resting on statutes that reference the duties of “owners” survive the present Motion

to Dismiss. These statutes are Or. Rev. Stat. §§ 654.015 and 654.022. Additionally,

one of plaintiff’s claims cites Or. Rev. Stat. § 654.020(1), which does not reference

“owners” specifically, but rather it states that “no person shall” perform a list of

activities which would increase the level of danger at a place of employment. This is

highly inclusive, and the motions is also denied with respect to this statute.

B.    Or. Rev. Stat. § 654.010

      Plaintiff agrees with defendant that Or. Rev. Stat. § 654.010 applies only to

employers. There is no responsibility placed upon owners in theis statute. Because

plaintiff concedes that he was not the direct employee of defendant, and the statute

does not hold owners accountable, this Court will not extend the statute to encompass




Page 8 – OPINION AND ORDER
        Case 6:20-cv-01030-AA     Document 22      Filed 12/10/20   Page 9 of 15




the situation before it. Accordingly, plaintiff is not a member of the class of persons

protected by the statute. Plaintiff’s claims relying on upon this statute are dismissed.

C.    The Oregon Administrative Rules

      Many particulars for the first and second claims of the FAC allege that

defendant violated sections of the OARs in addition to specific sections of the OSEA.

The OARs do not support plaintiff’s claim for relief. The OARs lay out responsibilities

for direct employers, not owners. OAR 437-001-0760; see also Miller v. Goodyear Tire

& Rubber Co., 434 F. Supp. 3d 877, 885 (D. Or. 2020).

      That said, even though the OARs do not support relief, that is not ground for

wholesale dismissal of every claim that references both the OARs and the OSEA. In

the Ninth Circuit “[a] ‘complaint is not to be dismissed because the plaintiff's lawyer

has misconceived the proper legal theory of the claim, but is sufficient if it shows that

the plaintiff is entitled to any relief which the court can grant, regardless of whether

it asks for the proper relief.’” United States v. Howell, 318 F.2d 162, 168 (9th Cir.

1963) (quoting Dotschay v. National Mu. Ins. Co., 246 F.2d 221, 223 (5th Cir., 1957));

see also Maxwell v. McLane Pac., Inc., 2017 WL 8186758, 9 (C.D. Cal. Oct. 19, 2017)

(“Plaintiff's citation to one inapplicable statute as the basis for his claim does not

undermine the sufficiency of his claim.”). Though there are many negligence per se

and OSEA allegations that also reference the OARs, the allegations show ground for

relief under a negligence theory and the OSEA.

///

///




Page 9 – OPINION AND ORDER
       Case 6:20-cv-01030-AA      Document 22    Filed 12/10/20   Page 10 of 15




III.   Oregon Employer Liability Law Claim

       Plaintiff’s third claim rests on the Oregon Employer Liability Law (“OELL”).

The OELL is designed to ensure that employers provide safe premises for their

employees. Steiner v. Beaver State Scaffolding Equip. Co., 97 Or. App. 453, 457–58

(1989). The statute permits a plaintiff to recover from indirect employers such as

owners, contractors and subcontractors. Or. Rev. Stat. §§ 654.305, 654.310.         To

recover as an indirect employee the plaintiff must prove that they were an adopted

or intermingled employee of the defendant. Miller v. Georgia-Pac. Corp., 294 Or. 750,

754 (1983) (en banc). Plaintiff must also prove that they were in charge of or had

responsibility for work involving risk or danger in either (1) a situation in which the

defendant and plaintiff’s direct employer were engaged in a “common enterprise,” or

(2) a situation in which the defendant retained the right to control, or actually

controlled, the manner or method in which the risk producing activity was performed.

Id. There is no meaningful dispute between the parties that the work involved risk

or danger. Rather, defendant argues that it was not the owner of the trailer and

therefore not plaintiff’s indirect employer, that it was not engaged in a common

enterprise with Crete, and that it had no right to control—and never actually

controlled—the manner or method in which the risk producing activity was

performed

       As detailed above, plaintiff has sufficiently alleged that defendant was the

“owner” of the trailer.1 Defendant argues, however, that even if it were the “owner”



       1   The OELL uses the same definition of “owner” as the OSEA.


Page 10 – OPINION AND ORDER
       Case 6:20-cv-01030-AA     Document 22    Filed 12/10/20   Page 11 of 15




of the place of employment, plaintiff was not an adopted or intermingled employee.

An “adopted” employee is one who works on a project “of which defendant’s operations

are an integral part.”   Thomas v. Foglio, 225 Or. 540, 545 (1961).       An indirect

employee is “intermingled” when the “defendant’s interlocking interests with the

[plaintiff’s] employer amount to an ‘intermingling of duties and responsibilities.’”

Myers v. Staub, 201 Or. 663, 668 (1954) (internal citations omitted).

      Defendant states that it and Crete needed to have been in simultaneous work

for plaintiff to be intermingled or adopted, and because defendant was not at the

unloading dock, it and Crete were not engaged in simultaneous work. Defendant

grounds this analysis in Wilson v. PGE2 where the court stated that an indirect

employment relationship arises when the defendant and a plaintiff’s employer are

simultaneously engaged in carrying out work for a common enterprise. 252 Or. 385,

391 (1968), abrogated by Yeatts Whitman v. Polygon Nw. Co., 360 Or. 170 (2016).

Though Wilson does provide that these cases commonly arise when the plaintiff and

defendant’s work are simultaneous, it immediately clarifies that

       [w]hen as the result of the activities of defendant’s employees or use of
      his equipment, a risk of danger is created which contributes to an injury
      to plaintiff who is the employee of another engaged in work on the same
      project, defendant has been considered to have sufficient control over
      the work to be subject to the duties imposed by the Act. This is so even
      though he might not have had actual control over the specific activity in
      which plaintiff was engaged at the time of his injury.




      2  Defendant also cites Flores to support its argument. 99 Or. App. at 640.
However, the section defendant cites does not relate to whether a plaintiff is an
indirect employee. Rather, it relates to a defendant’s control over the injury-causing
instrumentality.


Page 11 – OPINION AND ORDER
       Case 6:20-cv-01030-AA     Document 22    Filed 12/10/20   Page 12 of 15




Wilson, 252 Or. at 391. (citing Thomas, 225 Or. at 549) (emphasis added).

      Here, plaintiff has alleged that defendant’s employees improperly used the

securement straps and improperly placed their shipment in the trailer. Because

plaintiff’s injuries resulted from equipment that defendant’s employees placed and

secured, plaintiff can be considered an adopted or intermingled employee.

      The Court also finds that plaintiff’s direct employer, Crete, and defendant were

engaged in a common enterprise.

       “[T]he common enterprise test requires, first, that two employers […]
      participate in a project of which the defendant employer’s operations
      are an ‘integral’ or ‘component’ part; second, the work must involve a
      risk or danger to the ‘employees or public; third, the plaintiff must be
      an ‘employee’ of the defendant employer […]; and fourth, the defendant
      must have charge of or responsibility for the activity or
      instrumentality that causes the plaintiff’s injury.”

Sacher v. Bohemia, Inc., 302 Or. 477, 486–87 (1987) (internal citations

omitted).

      On this theory, the disputes that remain between the parties are whether the

project was one in which defendant’s operations were an integral or component part,

and whether it had charge over the activity or instrumentality that caused the injury.

      The Court finds, based on the allegations in the complaint, that defendant’s

operations were an integral or component part of the project between it and Crete.

Without defendant’s products there would be no need for the company to contract

with Crete to transport and unload the products. Crete was hired because defendant

needed to transport goods to receive compensation for those goods by the receiving




Page 12 – OPINION AND ORDER
       Case 6:20-cv-01030-AA        Document 22   Filed 12/10/20   Page 13 of 15




party. Thus, the two companies were in a project of which defendant’s operations

were an integral part.

      Whether defendant had charge of the activity or instrumentality that caused

injury to plaintiff is difficult to answer. Defendant argues that it needed to have on-

going control of the shipment when the injury occurred to be found in charge of the

activity and instrumentality that caused injury to plaintiff.         Defendant cites

Quackenbush v. Portland General Electric Company where the plaintiff was hired to

prune a tree and was electrocuted as he climbed down. 134 Or. App. 111, 113 (1995).

The court in Quackenbush found that, though the defendant at one time had control

over the injury causing instrumentality, the power lines, defendant had completed

its work at the time of plaintiff’s death. Id. at 115. Meaning, that the two parties

were not in a common enterprise with the plaintiff’s employer at the time of the

plaintiff’s death. Id.   Defendant also cites Steiner, where the court denied the

plaintiff’s OELL claim, finding the defendant’s lack of ongoing control of the injury

causing instrumentality persuasive. 97 Or. App. at 458. These cases indicate the

need for the defendant to exercise ongoing control of the instrumentality to be liable

under the OELL. That said, OELL claims are also intended to be “liberally construed

to cover situations in which the defendant did not have actual control over the specific

activity that was the immediate cause of the plaintiff’s injury.” Thomas, 225 Or. at

546 (internal citations omitted).

      Defendant was not physically present at the time of injury. However, even

though defendant was absent, the company still had responsibility for or charge of




Page 13 – OPINION AND ORDER
       Case 6:20-cv-01030-AA      Document 22     Filed 12/10/20    Page 14 of 15




the shipment during the unloading process. Because plaintiff did not touch the

secured shipment until he tried to unload it, defendant’s employees were the last

party to have control of the shipment and its securement up until the moment

plaintiff released the securement straps. Though there was a large temporal gap

between the loading and unloading process, there were no intervening events that

changed who had responsibility for, or charge of, the injury-causing instrumentality.

      Even if this Court does not find that defendant and Crete were in a common

enterprise, defendant may still be liable if it retained the right to control, or actually

controlled, the manner or method the risk producing activity was performed. Sacher,

302 Or. at 483-485. This is more than the defendant simply defining the scope of the

work. Brown, 150 Or. App. at 398 (telling the plaintiff where to paint did not amount

to retained or actual control); George, 169 Or. App. at 477. (telling the plaintiff to

move boards did not render the defendant in control of the method the plaintiff used

to move the boards).

      Here, defendant allegedly controlled the manner and method by which plaintiff

unloaded the windows. The complaint alleges that defendant required plaintiff to

“physically aid in the delivery of its doors and windows, including releasing any

securement straps and sliding the items to the end of the trailer for unloading by the

recipient.” FAC ¶ 14-15. Plaintiff also alleges that defendant’s employees secured the

bundles with securement straps, and that they composed the bundles of

approximately 40 windows. Defendant exceeded merely defining the scope of the

work. Rather, it retained and actually controlled the manner and method of the work.




Page 14 – OPINION AND ORDER
       Case 6:20-cv-01030-AA     Document 22     Filed 12/10/20   Page 15 of 15




Because defendant’s employees secured the bundles, its employees necessarily

defined how the bundles would be unsecured. Additionally, because defendant’s

employees composed the bundles of windows, they controlled how many windows

plaintiff had to carry at any one time. Thus, defendant did more than tell plaintiff to

unload the trailer, it controlled the manner and method of unloading.

                                      CONCLUSION

      For the reasons stated above, defendant’s Motion to Dismiss (doc. 8) is

GRANTED IN PART and DENIED IN PART. The Motion is denied as to plaintiff’s

common law negligence claims, the negligence per se claims and OSEA claims based

on Or. Rev. Stat. §§ 654.015, 654.020, and 654.022, and OELL claims. Defendant’s

motion is granted as to plaintiff’s claims based on Or. Rev. Stat. § 654.010. The

request for oral argument is denied as unnecessary.

      IT IS SO ORDERED.

                  10th day of December 2020.
      Dated this _____




                                     /s/Ann Aiken
                             __________________________
                                    Ann Aiken
                            United States District Judge




Page 15 – OPINION AND ORDER
